DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents


	The Korean foreign priority document(s) 10-2017-0156745 & 10-2018-0143840, submitted under 35  U.S.C. § 119 (a)-(d), was/were been received on April 13, 2020 and placed of record in the file. 

Information Disclosure Statement


The information disclosure statements filed April 13, 2020, November 17, 2020 and January 4, 2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Objections
Claims 18 & 20 are objected to because of the following informalities:  “having D50” should be “has a D50”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, the metal Markush group: “Al, Ti, Mg, Zr, W, Y, Sr, Co, F, Si, Mg, Na, Cu, Fe, Ca, S, and B” includes “Mg” and “Mg”. It is unclear as to whether one of the occurrences of “Mg” was supposed to be “Mn” or a different doping metal. The question is raised more than a typo as the same Markush was intentionally added in claims 2, 10 and 11. An appropriate correction is required.
Claims 2, 10 & 11 are rejected based on the same double occurrence of “Mg”. An appropriate correction is required. 

Allowable Subject Matter
Claims 1 & 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The instant claims would be allowable over the prior art of record, because the prior art is silent to a positive electrode active material for a lithium secondary battery, the positive electrode active material comprising a nickel-based lithium composite metal oxide single particle, wherein the single particle includes a plurality of crystal grains, each crystal grain having a size of 180 nm to 300 nm as measured by X-ray diffraction analysis with a Cu Ka X-ray (X-ra), and a metal doped in a crystal lattice of the single particle, wherein a total weight of the metal doped is 2500 to 6000 ppm, wherein the metal is one or more metals selected from the group consisting of Al, Ti, Mg, Zr, W, Y, Sr, Co, F, Si, Mg, Na, Cu, Fe, Ca, S, and B.  
The prior art, such as Vogler et al. U.S. Pat. 9,281,522, teaches a lithium manganese spinel of the mixed oxide containing  lithium on some of the manganese lattice sites (hyperstoichiometry), and the doping metal ions are distributed uniformly in the crystal. See column 6, lines 15-20. However, the reference does not teach or suggest a nickel-based lithium composite metal oxide single particle, wherein the single particle includes a plurality of crystal grains, each crystal grain having a size of 180 nm to 300 nm and a metal doped in a crystal lattice of the single particle, wherein a total weight of the metal doped is 2500 to 6000 ppm.  Therefore, the instant claims are patentably distinct over the prior art of record.
Claims 3-9 would be allowable based on dependency to claims 1-2, respectively. 

Claims 10-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The instant claims would be allowable over the prior art of record, because the prior art is silent to a method of preparing a positive electrode active material for a lithium secondary battery, comprising: preparing a first mixture including a nickel-based lithium composite metal hydroxide particle having an average particle size (D50) of 8 pm or less, a lithium raw material, and a metal compound, wherein the metal compound is one or more selected from the group consisting of Al, Ti, Mg, Zr, W, Y, Sr, Co, F, Si, Mg, Na, Cu, Fe, Ca, S, and B; and calcining the first mixture at a temperature of 960 °C or higher, wherein a content of the metal compound in a total weight of the first mixture is 2500 ppm to 6000 ppm.  
The prior art, such as YOSHIDA et al. U.S. Pub. 2016/0322627, teaches forming a positive electrode active material including a nickel cobalt complex hydroxide being heat-treated at 300oC for 20 hours under an air (oxygen: 21% by volume) atmosphere, then mixed with lithium carbonate and calcined at 960oC for 15 hours in an air atmosphere. See paragraph [0129]. However, the reference does not teach or suggest mixing a nickel-based lithium composite metal hydroxide particle having an average particle size (D50) of 8 pm or less, and a metal compound with a content of the metal compound in a total weight of the first mixture is 2500 ppm to 6000 ppm, and calcining the first mixture at a temperature of 960 °C or higher.  Therefore, the instant claims are patentably distinct over the prior art of record.
Claims 12-20 would be allowable based on dependency to claims 1-2, respectively. 




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722